          Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 1 of 15




t:'NITED ST ATES DISTRICT COGRT
EASTER~ DISTRICT OF PENNSYLVANIA
------------------------------------------------------------------------)(
RITA MERCADO,
                                                                             Civil Action No.:
                                             Plaintiff,                      2: 18-cv-03641-WB

                  -against-
                                                                             FIRST AMENDED
                                                                             COMPLAINT
SUGARHOUSE HSP GAMl:'JG, L.P.; SUGARHOUSE
HSP GAM~G, L.P. d!bla SUGARHOUSE CASINO;
                                                                                                         FILED
SUGARHOUSE HSP GAMNG PROP. GP, L.L.C.;                                                                   NOV • 1 2018
JAY TARBELL, individually; and DOMENICK                                                              KATE BARKMAN, CIR
MO~T AN ARO, individually;                                                                         BY.           Pip. Clllk
                                                                             Plaintiff Demands a
                                                                             Trial by Jury

                                             Defendants.
------------------------------------------------------------------------)(


Plaintiff, RITA MERCADO, as and for her First Amended Complaint against the above-named

Defendants, respectfully alleges upon information and belief as follows:



                                          NATGRE OF THE CASE

    1. Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42

         U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,

         Pub. L. ~o. 102-166 ("Title VII"), the Pennsylvania Human Relations Act ("PHRA"), and

         the Philadelphia Fair Practices Ordinance ("PFPO") and seeks damages to redress the

         injuries Plaintiff has suffered as a result of being discriminated against, retaliated against,

         and constructively terminated by her employer solely due to her sex/gender (specifically,

         her pregnancy).
    Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 2 of 15




                             JURISDICTION AND VENt;E

2. Jurisdiction of this action is conferred upon the court as this action involves a Federal

   Question under Title VII of the Civil Rights Act of 1964.

3. This Court has supplemental jurisdiction over the State and City Causes of Action.

4. Venue is proper in this district based upon the fact that Defendants employed Plaintiff in

   and the events in ..~uestion took place in the County of Philadelphia within the Eastern

    District of Pennsylvania.

5. On or about ;>,;ovember 7, 2017, Plaintiff dual-filed charges with the Equal Employment

    Opportunity Commission ("EEOC") and Pennsylvania Human Relations Commission

   ("PHRC") against Defendants as set forth herein.

6. On or about June 27, 2018 the EEOC issued Plaintiff her Notice of Right to Sue.

7. This action was commenced within 90 days of receipt of the EEOC Right to Sue Letter.

8. In her original Complaint, Plaintiff reserved her right to amend the Complaint to include

    causes of action under the PHRA and PFPO once such causes of action were ripe.

9. As of November 7, 2018, one year has passed since Plaintiff initially filed her Charges of

    Discrimination. Accordingly, Plaintiffs causes of action under the PHRA and PFPO are

    now ripe.

IO. As more than 21 days have passed since Plaintiff filed her original Complaint, Plaintiff

    has obtained written consent from Defendants to file this Amended Complaint pursuant

    to Federal Rule of Civil Procedure 15(a)(2).



                                         PARTIES
    Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 3 of 15




11. Plaintiff RITA MERCADO (hereinafter also referred to as "Plaintiff' and "MERCADO'')

   is an individual female who resides in Gloucester County, within the State of New Jersey.

12. At all times material, Defendant SUGARHOUSE HSP GAMING, LP. was and is a

   foreign limited partnership duly organized and existing under the laws of the State of

   Delaware.

13. At all times material, Defendant SUGARHOUSE HSP GAMING, L.P. used and

   continues to use SUGARHOCSE CASINO as a registered fictitious name under which to

   do business within the Commonwealth of Pennsylvania.

14. At all times material, Defendant SUGARHOGSE HSP GAMING PROP. GP, L.L.C. was

   and is a foreign limited liability company duly organized and existing under the laws of

   the State of Delaware.

15. At all times material, Defendants SUGARHOCSE HSP GAMING, L.P.,

   SUGARHOUSE HSP GAMING L.P. dlbla SVGARHOUSE CASINO, and

   SUGARHOGSE HSP GA.\1ING PROP. GP, L.L.C. (hereinafter collectively referred to

   as "SCGARHOUSE") were Plaintiffs joint and solo employers.

16. At all times material, Defendants SCGARHOUSE operated a casino located at 1001 N.

   Delaware A venue, Philadelphia, PA 19125 (hereinafter "the casino.")

17. At all times material, Defendant JAY TARBELL (hereinafter "TARBELL") was

   employed by Defendants SUGARHOUSE as Director of Human Resources.

18. At all times material, Defendant TARBELL held supervisory authority over Plaintiff.

19. At all times material, Defendant DOMENICK MONTANARO (hereinafter

   "MONTANARO") was employed by Defendants SGGARHOUSE as a Pit Boss.
,J

          Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 4 of 15




     20. At all times material, Defendant MONTA:\'ARO held supervisory authority over

        Plaintiff.



                                     MATERIAL FACTS

     21. Plaintiff claims a continuous practice of discrimination and claims a continuing violation,

        and makes all claims herein under the continuing violations doctrine.

     22. Around July 2013, Plaintiff began working for Defendants SUGARHOUSE as a Cage

        Cashier.

     23. As a result of her strong_work performance, Plaintiff eventually advanced to a Valet

        position, and then ultimately to Table Games Dealer, a position change that carried a pay

        increase to $4.00/hour, plus tips.

     24. Around May 2016, Plaintiff became pregnant, and informed Defendants of her pregnancy

        around the following June.

     25. Despite Defendants' complete awareness of Plaintiffs pregnancy and her need to work

        away from secondhand smoke, Defendants continually scheduled Plaintiff to work in

        smoking areas despite her repeated requests to work away from secondhand smoke for

        her unborn child's health.

     26. Around December 2016, when Plaintiff was around eight (8) months pregnant, she again

        requested a move to a non-smoking area of the casino, as she remained worried about the

        potential harm to her unborn child stemming from constantly working around

        secondhand smoke. When Plaintiff asked a Pit Boss named Bernie (Last Name

        Unknown) ("Bernie") for this accommodation, Bernie told Plaintiff that her pregnancy

        was an "inconvenience."
"       Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 5 of 15




    27. Plaintiff was highly offended by Bernie's discriminatory comment. Accordingly,

       Plaintiff reported the incident to her manager Robin (Last ~ame L'nknown) ("Robin.")

       However, Robin ignored Plaintiffs report, stating that Bernie was "dealmg with a hard

       time" and "sometimes speaks without thinkmg." Rohm stated that she would speak with

       Bernie about the incident, but upon information and belief, never did so.

    28. Around January 31, 2017, Plaintiff gave birth and subsequently went on maternity leave.

    2 9. When Plaintiff returned from her maternity leave around March 2017, her co-workers

       and supervisors began constantly harassing her and badgering her with highly invasive,

       inappropriate questions about her pregnancy and her need to pump breast milk while at

       work.

    30. By means of example, Plaintiffs Floor :Managers, Pit Bosses, and co-workers would

       harass Plaintiff by repeatedly stating things like: "Do you really need all that time to

       pump?"; "He's [Plaintiffs newborn son] still drinking all that milk?" and "Shouldn't you

       switch to formula by now?"

    31. At all times, Plaintiff made it clear that she was highly uncomfortable with the harassing

       and invasive comments and questions. Plaintiff never indicated that she found the

       comments funny or at all appropriate for the workplace.

    32. On one occasion, when Plaintiff was on her way to the pumping room, Defendant

       :MONTANARO stopped her and stated "What happens if you don't go in to pump-how

       big will your boobs actually get?"

    33. Plaintiff was shocked and disgusted by MONTANARO's harassing comment. Plaintiff

       was so offended that she was unable to form a meaningful response.
     Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 6 of 15




34. Despite Plaintiffs clear and unequivocal opposition to the harassing conduct, Plaintiffs

   supervisors and co-workers continued making inappropriate, harassing comments about

   Plaintiffs breasts and pumping throughout this time.

35. Around August 30, 2017, Plaintiff learned of a promotion opportunity at the casino for

   which she was well-qualified, and applied for the position. However, Plaintiff was

   passed over for the position.

36. Upon information and belief, Plaintiff was disregarded for the promotion because of her

   recent pregnancy and need to take care of her child.

37. The very next day after being denied the promotion, Plaintiffs Shift Manager Robin

   (Last ;\Jame Cnknown) approached Plamtiff and told her that there had been "complaints"

   about Plaintiffs pumping, and questioned if she was "really doing it." Robin then even

   threatened Plaintiffs continued employment dunng that conversation, telling her to

   ''watch your back."

38. Soon after, around September I, 2017, Plaintiffs co-worker Lauren (Last ~ame

   Cnknown) ("Lauren") approached Plaintiff in a hallway after Plaintiff had been pumping

   breastmilk, looked at the bottle in Plaintiffs hand, and yelled "Is that all you have left?

   You've dried out!" Lauren then stated that Plaintiffs pumping breaks were "Jackmg up

   everyone's schedule."

39. Following the constant discriminatory and harassing comments, Plaintiff scheduled a

   meetmg with Defendants' Human Resources department that day to formally report the

   ongoing harassment and attempt to stop it. However, when Plaintiff met with Defendant

   TARBELL, he dismissed Plaintiffs report, instead asking Plaintiff if she was "taking
    Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 7 of 15




   advantage" of the pumping breaks, and going on further to question whether the

   harassment was "all in [Plaintiffs] head."

40. Even more incredibly, Defendants' Human Resources department initially attempted to

   claim that nobody else was present in the hallway where Lauren had confronted and

   harassed Plaintiff at the time of the previous incident. When Plaintiff confirmed that this

   was false (and brought proof of such to Human Resources), she was simply told that it

   was "none of your concern" and that they would not update Plaintiff on any investigation.

41. Furthermore, Robin later confronted Plaintiff about her report to Human Resources in an

   attempt to intimidate her, stating that the ''worst thing that could happen to [them]" was a

   write-up and that Lauren had "done this before."

42. The next day, around September 2, another Pit Boss named Melvin (Last Name

   Unknown) ("Melvin") approached Plaintiff and stated to her "You 're beautiful; if only

   you could stop asking for pump breaks." Once again, Plaintiff was offended by the

   continued harassment. Furthermore, it was clear that Plaintiffs report to Human

   Resources had done nothing to address the problem.

43. Around September 7, when Plaintiff was again preparing to take a break to pump milk,

   she was again harassed by two supervisors, a Pit Boss named Kyle (Last :'Jame

   Unknown) and a Manager named Sophia (Last Name Cnknown) who laughed at Plaintiff

   and said "Is that boy [referring to Plaintiffs child] not done yet?"

44. Around September 14, Plaintiff attempted to take her regularly-scheduled pumping break.

   However, when she asked for the key to the pumping room, Defendants' security

   employee named Tikea (Last Name Cnknown) ("Tikea") began angrily yelling at

   Plaintiff and refused to give her the key.
    Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 8 of 15




45. Accordingly, Plaintiff reported Tikea's behavior to Charles Schwosky ("Schwosky"),

   Defendants' Security Manager, who failed to take Plaintiffs report seriously. Schwosky

   stated that Tikea was "just high-strung" and that he would "talk to her." Feeling

   thoroughly humiliated and distressed by this latest incident of the constant harassment,

   Plaintiff left work after this incident.

46. Around September 15, Plaintiff called Defendants and informed them that she was not

   returning to work directly because of the constant harassment and discrimination that had

   continued to go on unchecked.

4 7. During that call, the manager with whom Plaintiff spoke a,;ame Unknown) stated to her

   that "You can't do it like that" and that Plaintiff needed to personally come in and give

   two weeks' notice. When Plaintiff stated that she actually did not need to do so, the

   manager became angry, and stated that he was "going to tell everyone about this one."

48. Accordingly, Defendants constructively terminated Plaintiff on account of her sex/gender

   (specifically, her pregnancy and childbirth), and in retaliation for her complaints in

   opposition to the above discrimination and sexual harassment. Defendants' actions

   created a hostile work environment such that no reasonable woman in Plaintiffs position

   could be expected to continue working under such conditions.

49. As a result of Defendants' conduct, Plaintiff was caused to sustain serious and permanent

   personal injuries, including permanent psychological injuries.

50. As a result of Defendants' actions, Plaintiff felt extremely humiliated, degraded,

   victimized, embarrassed and emotionally distressed.

51. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

   continue to suffer the loss of income, the loss of salary, bonuses, benefits and other
·'
         Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 9 of 15




        compensation which such employment entails, and Plaintiff also suffered future

        pecuniary losses, emotional pain, humiliation, suffering, inconvenience, loss of

        enjoyment of life, and other non-pecuniary losses. Plaintiff has further experienced

        severe emotional and physical distress.

     52. As Defendants' conduct has been malicious, willful, outrageous, and conducted with full

        knowledge of the Jaw, Plaintiff demands Punitive Damages.

     53. The above are just some examples, of some of the discrimination and retaliation to which

        Defendants subjected Plaintiff.

     54. Defendants have exhibited a pattern and practice of not only discrimination but also

        retaliation.

     55. Plaintiff claims alternatively (in the event Defendants claim or the Court so determines)

        that Plaintiff is an Independent Contractor, and Plaintiff makes all applicable claims for

        the above conduct and facts under the applicable law pertaining to Independent

        Contractors.



                              AS A FIRST CAUSE OF ACTION
                          FOR DISCRIMI:'.'lATION UNDER TITLE VII
                               {Not against Individual Defendants)


     56. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

        this complaint.

     57. Title VII states in relevant parts as follows: SEC. 2000e-2. /Section 703](a) Employer

        practices It shall be an unlawful employment practice for an employer - (I) to fail or

        refuse to hire or to discharge any individual, or otherwise to discriminate against any
   Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 10 of 15




   individual with respect to his compensation, terms, conditions, or privileges of

   employment, because of such individual's race, color, religion, sex, or national origin."

58. Defendants engaged in unlawful employment practices prohibited by 42 C.S.C. 2000e et

   seq., by discriminating against and harassing Plaintiff because of her sex/gender.

59. As such, Plaintiff has been damaged as set forth herein.



                        AS A SECOND CAUSE OF ACTION
                      FOR RET ALIATl ON UNDER TITLE VII
                        {Not against Individual Defendants)


60. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this Complaint.

61. Title VII of the Civil Rights Act of 1964, as amended, 42 C.S.C. $2000e-3(a) provides

   that it shall be unlawful employment practice for an employer:

   ''(I) to . . . discnminate against any of his employees . . . because [s ]he has opposed any
   practice made an unlawful employment practice by this subchapter, or because [s ]he has made
   a charge, testified, assisted or participated in any manner in an investigation, proceeding, or
   hearing under this subchapter."

62. Defendants engaged in unlawful employment practice prohibited by 42 U.S.C. $2000e et

   seq. by retaliating against Plaintiff with respect to the terms, conditions or privileges of

   employment because of her opposition to the unlawful employment practices of

   Defendant.


                       AS A THIRD CAUSE OF ACTION
                  FOR DISCRIMINATION UNDER STATE LAW
                       (Not against Individual Defendants)

63. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this Complaint.
   Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 11 of 15




64. The PHRA § 955 provides that it shall be an unlawful discriminatory practice: "(a) For

   any employer because of the race, color, religious creed, ancestry, age, sex, national

   origin or non-job related handicap or disability or the use of a guide or support animal

   because of the blindness, deafness or physical handicap of any individual or independent

   contractor, to refuse to hire or employ or contract with, or to bar or to discharge from

   employment such individual or independent contractor, or to otherwise discriminate

   against such individual or independent contractor with respect to compensation, hire,

   tenure, terms, conditions or privileges of employment or contract, if the individual or

   independent contractor is the best able and most competent to perform the services

   required."

65. Defendants engaged in an unlawful discriminatory practice by discriminating against the

   Plaintiff because of her sex and gender, and due to her pregnancy.

66. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs

   of the PHRA § 955.


                       AS A FOURTH CAUSE OF ACTION
                     FOR RETALIATI0:'1 L'NDER STATE LAW

6 7. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this Complaint.

68. PHRA § 955(d) provides that it shall be an unlawful discriminatory practice: "For any

   person, employer, employment agency or labor organization to discriminate in any

   manner against any individual because such individual has opposed any practice

   forbidden by this act, or because such individual has made a charge, testified or assisted,

   in any manner, in any investigation, proceeding or hearing under this act."
..      Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 12 of 15




     69. Defendants engaged in an unlawful discriminatory practice by discharging, retaliating,

        and otherwise discriminating against the Plaintiff because of Plaintiffs opposition to the

        unlawful employment practices of Plamtiffs employer.


                            AS A FIFTH CAUSE OF ACTION
                    FOR AIDING A.~D ABETTING GNDER ST A TE LAW


     70. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

        this complaint.

     71. PHRA § 955(e) provides that it shall be an unlawful discriminatory practice: "For any

        person, employer, employment agency, labor organization or employee, to aid, abet,

        incite, compel or coerce the doing of any act declared by this section to be an unlawful

        discriminatory practice, or to obstruct or prevent any person from complying with the

        provisions of this act or any order issued thereunder, or to attempt, directly or indirectly,

        to commit any act declared by this section to be an unlawful discriminatory practice."

     72. Defendants engaged in an unlawful discriminatory practice in violation of PHRA §

        955(e) by aiding, abetting, inciting, compelling and coercing the discriminatory conduct.



                           AS A SIXTH CAt;SE OF ACTION
                         FOR DISCRIMI~ATION UNDER THE
                     PHILADELPHIA FAIR PRACTICES ORDINANCE

     73. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

        this complaint.

     74. The Philadelphia Fair Practices Ordinance § 9-1103(1) provides that "It shall be an

        unlawful discriminatory practice: "It shall be an unlawful employment practice to deny

        or interfere with the employment opportunities of an individual based upon his or her
..      Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 13 of 15




        race, ethnicity, color, sex (including pregnancy, childbirth, or a related medical

        condition), sexual orientation, gender identity, religion, national origin, ancestry, age,

        disability, marital status, familial status, genetic information, or domestic or sexual

        violence victim status, including, but not limited to, the following: (a) For any employer

        to refuse to hire, discharge, or otherwise discriminate against any individual, with respect

        to tenure, promotions, terms, conditions or privileges of employment or with respect to

        any matter directly or indirectly related to employment."

     75. Defendants engaged in an unlawful discriminatory practice in violation of Philadelphia

        Fair Practices Ordinance § 9-1103( 1) by creating and maintaining discriminatory working

        conditions, and otherwise discriminating against Plaintiff because of Plaintiffs

        sex/gender and pregnancy.

     76. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs

        of Philadelphia Fair Practices Ordinance Chapter 9-1100.


                          AS A SEVENTH CAUSE OF ACTION
                           FOR RET ALIATIO'.'l UNDER THE
                     PHILADELPHIA FAIR PRACTICES ORDINANCE

     77. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

        this Complaint.

     78. The Philadelphia Fair Practices Ordinance § 9-1103( I )(g) provides that it shall be

        unlawful discriminatory practice: "For any person to harass, threaten, harm, damage, or

        otherwise penalize, retaliate or discriminate in any manner against any person because he,

        she or it has complied with the provisions of this Chapter, exercised his, her or its rights

        under this Chapter, enjoyed the benefits of this Chapter, or made a charge, testified or

        assisted in any manner in any investigation, proceeding or hearing hereunder."
,.   ..           Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 14 of 15




              79. Defendants engaged in an unlawful discriminatory practice in violation of Philadelphia

                  Fair Practices Ordinance § 9-1103( I )(g) by discriminating against the Plaintiff because of

                  Plaintiffs opposition to the unlawful employment practices of Plaintiffs employer.


                                  AS AN EIGHTH CAUSE OF ACTION
                                     FOR AIDING AND ABETTING
                        UNDER THE PHILADELPHIA FAIR PRACTICES ORDINANCE

              80. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

                  this Complaint.

              81. The Philadelphia Fair Practices Ordinance § 9-1103( l )(h) provides that it shall be

                  unlawful discriminatory practice: "For any person to aid, abet, incite, induce, compel or

                  coerce the doing of any unlawful employment practice or to obstruct or prevent any

                  person from complying with the provisions of this Section or any order issued hereunder

                  or to attempt directly or indirectly to commit any act declared by this Section to be an

                  unlawful employment practice."

              82. Defendants engaged in an unlawful discriminatory practice in violation of Philadelphia

                  Fair Practices Ordinance § 9-1 I 03( I )(h) by aiding, abetting, inciting, compelling and

                  coercing the above discriminatory, unlawful and retaliatory conduct.




                                                       JURY DEMAND

          Plaintiff requests a jury trial on all issues to be tried.


                                                   PRAYER FOR RELIEF
,.   .
                  Case 2:18-cv-03641-WB Document 3 Filed 11/07/18 Page 15 of 15




                WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

         in an amount to be determined at the time of trial plus interest, including but not limited to all

         emotional distress and back pay and front pay, punitive damages, liquidated damages, statutory

         damages, attorneys' fees, costs, and disbursements of action; and for such other relief as the

         Court deems just and proper.



         Dated: Philadelphia, Pennsylvania
                November 7, 2018
                                                        DEREK SMITH LAW GROUP, PLLC
                                                        Attorneys for Plaintiff Rita Mercado


                                                        By:          ,
                                                                          -         ...........,___   ,
                                                              NathaniN.Peckhmn,Esq.
                                                              1835 ~arket Street, Suite 2950
                                                              Philadelphia, Pennsylvania 19103
                                                              Tel. (215) 391-4790
                                                              Fax: (215) 893-5288
                                                              nathaniel@dereksmithlaw.com
